DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 6, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182).
In regards to claim 1, Ghotra discloses a coupling mechanism for an onside energy generation and storage systems, the coupling mechanism comprising:
a first contact portion having a first utility grid electrical contact for coupling to a utility grid, and a second on-grid inverter electrical contact for coupling to an on-grid output terminal of an inverter, the first contact portion being disposed between the utility grid and the inverter (See Ghotra, Fig. 2, Electrical panel 62 has a contact portion connecting power grid 64 to inverter 60);
a second contact portion having a third off-grid inverter electrical contact for coupling to an off-grid output terminal of the inverter (See again Fig. 2, Electrical panel 62 also serves as a contact between inverter 60 and local loads 66 and thus maps to this limitation as well);
and a switch wherein the first contact portion is activated to allow power transfer between the utility grid, the on-grid output terminal of the inverter and a main electrical panel while the second contact portion remains inactive, and in another position, the second contact portion is activated to allow power transfer from the off-gird output terminal of the inverter to the main electrical panel while the first contact portion remains inactive, electrically isolating the onsite energy generation system and storage system from the utility grid (See Ghotra, 0016, “Electrical panel 62 may supply power from PV array 52 and battery system 54 to different local loads 66 and/or to a power grid 64” – in order to be able to supply power to either the local loads or the 
Ghotra does not explicitly disclose that the switch is a manually activated multi-position switch.
In regards to the switch being a multi-position switch, Taima discloses a coupling mechanism for onsite energy storage systems with a multi-position switch allows power transfer between the utility grid and a power source in a first position and allows power transfer between a power source and local loads in a second position (See Taima, Fig. 1, multi-position switches 30 connect battery system 20 to the power grid 5 when the switches are in a first position, connecting contact portions 31a to 31b and the battery system 20 to load 6 when in a second position connecting contact portions 31a to 31c).
Ghotra and Taima are analogous art in the field of building integrated energy generation and storage units.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the multi-position switch of Taima could be used as the switch in Ghotra to allow for selective transfer of power from the power storage systems of Ghotra and Taima to either the grid or the load.
In regards to the switch being a manual switch, Lathrop shows that manually activated position able switches are known in the art (See Lathrop, Para 0020).
Ghotra, Taima and Lathrop are analogous art in the field of building electrical systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the switches in Taima be manually activated like that in Lathrop to allow emergency personnel to control the switches in a case of emergency as disclosed by Lathrop (See Para 0009).

In regards to claim 2, Ghotra further discloses that the first electrical contact is coupled to the utility grid through a first bi-directional connection and the second electrical contact is coupled to the on-grid output terminal of the inverter through a second bidirectional inverter and the third electrical contact is coupled to the off-grid output terminal of the inverter through a first unidirectional connection (see Ghotra, 0020 “PCS 60 is designed to converter DC power from battery 55 into AC power which may be used to power local loads 66 or to export to the power grid 64. PCS 60 may be bidirectional to convert AC power from the power grid 64 and/or PV array 52 into DC power for charging battery 55” – this shows that the connection between the battery and inverter to the grid is bidirectional, while the connection of the battery grid and inverter to the load is unidirectional i.e. only output from the battery to the loads, not reversed).

In regards to claim 3, Ghotra further discloses that the inverter is a hybrid inverter coupled to an array of PV panels and to an energy storage device, configured to convert and output AC power to the grid from the PV array and the battery (See Ghotra, Fig. 2,0020 and 0029, PV array 0052 sends DC power to PV inverter 56, which outputs AC power to PCS 60; PCS 60 may then convert that power back to DC power to charge battery 55 [as disclosed in 0020] or supply that power to the electrical panel, which in turn leads to the grid [as disclosed in 0029].  Therefore, PCS 60 maps to a hybrid inverter as it has a power input from both a PV source and a battery source.)

In regards to claim 5, Ghotra further discloses an embodiment where the inverter comprises a PV inverter coupled to an array of PV panels and a storage inverter coupled to an 

In regards to claim 6, Taima further discloses that the switch comprises one or more switches configured to connect the on-grid terminal or the off-grid terminal under the control of a controller (See Taima, Fig. 1, switches 31-33 are controlled by controller 10).

In regards to claim 9, Ghotra further discloses that the coupling mechanism is disposed in the main electrical service panel (See again Ghotra, 0016).

In regards to claim 10, Ghotra discloses a solar energy and storage system comprising:
a plurality of inverters (See Fig. 2, PV inverter 56 and PCS 60);
a first contact portion having a first utility grid electrical contact for coupling to a utility grid, and a second on-grid inverter electrical contact for coupling to an on-grid output terminal of an inverter, the first contact portion being disposed between the utility grid and the inverter (See Ghotra, Fig. 2, Electrical panel 62 has a contact portion connecting power grid 64 to inverter 60);
a second contact portion having a third off-grid inverter electrical contact for coupling to an off-grid output terminal of the inverter (See again Fig. 2, Electrical panel 62 also serves as a contact between inverter 60 and local loads 66 and thus maps to this limitation as well);
and a switch wherein the first contact portion is activated to allow power transfer between the utility grid, the on-grid output terminal of the inverter and a main electrical panel while the second contact portion remains inactive, and in another position, the second contact portion is 
Ghotra does not disclose a first set of contact portions or a second set of contact portions, or that the switch is a manually activated multi-position switch.
In regards to having sets of contact portions and the switch being a multi-position switch, Taima discloses a coupling mechanism for onsite energy storage systems with a multi-position switch allows power transfer between the utility grid and a power source in a first position and allows power transfer between a power source and local loads in a second position (See Taima, Fig. 1, multi-position switches 30 connect battery system 20 to the power grid 5 when the switches are in a first position, connecting contact portions 31a to 31b and the battery system 20 to load 6 when in a second position connecting contact portions 31a to 31c).
Ghotra and Taima are analogous art in the field of building integrated energy generation and storage units.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the multi-position switch of Taima could be used as the switch in Ghotra to allow for selective transfer of power from the power storage systems of Ghotra and Taima to either the grid or the load.
In regards to the switch being a manual switch, Lathrop shows that manually activated position able switches are known in the art (See Lathrop, Para 0020).


In regards to claim 11, Ghotra further discloses that the inverters are hybrid inverters, coupled to an array of PV panels and an on-site energy storage device (See Ghotra, Fig. 2, PCS 60 is connected to both PV array 52 and battery 55, making it a hybrid inverter).

In regards to claim 15, Ghotra further discloses that the coupling mechanism is disposed in the main electrical service panel (See again Ghotra, 0016).

In regards to claim 17, Ghotra discloses a solar energy generation and storage system, comprising:
a first inverter coupled to an on-site array of solar panels and configured to convert DC power generated by the on-site array of solar panels to AC power (See Ghotra, Fig. 2, PV inverter 56);
a second inverter coupled to an on-site storage device that includes one or more battery packs and to an output of the first inverter, the second inverter having an on-grid output terminal and an off-grid output terminal (See Fig. 2, PCS 60);
and a coupling mechanism comprising:

a second contact portion having a third off-grid inverter electrical contact for coupling to an off-grid output terminal of the inverter (See again Fig. 2, Electrical panel 62 also serves as a contact between inverter 60 and local loads 66 and thus maps to this limitation as well);
and a switch wherein the first contact portion is activated to allow power transfer between the utility grid, the on-grid output terminal of the inverter and a main electrical panel while the second contact portion remains inactive, and in another position, the second contact portion is activated to allow power transfer from the off-gird output terminal of the inverter to the main electrical panel while the first contact portion remains inactive electrically isolating the onsite energy generation system and storage system from the utility grid (See Ghotra, 0016, “Electrical panel 62 may supply power from PV array 52 and battery system 54 to different local loads 66 and/or to a power grid 64” – in order to be able to supply power to either the local loads or the power grid, or both, a switch of some kind is inherently necessary within the electrical panel; and would be isolated in the position where power is only sent to the power grid).
Ghotra does not explicitly disclose that the switch is a manually activated multi-position switch.
In regards to the switch being a multi-position switch, Taima discloses a coupling mechanism for onsite energy storage systems with a multi-position switch allows power transfer between the utility grid and a power source in a first position and allows power transfer between a power source and local loads in a second position (See Taima, Fig. 1, multi-position switches 
Ghotra and Taima are analogous art in the field of building integrated energy generation and storage units.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the multi-position switch of Taima could be used as the switch in Ghotra to allow for selective transfer of power from the power storage systems of Ghotra and Taima to either the grid or the load.
In regards to the switch being a manual switch, Lathrop shows that manually activated position able switches are known in the art (See Lathrop, Para 0020).
Ghotra, Taima and Lathrop are analogous art in the field of building electrical systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the switches in Taima be manually activated like that in Lathrop to allow emergency personnel to control the switches in a case of emergency as disclosed by Lathrop (See Para 0009).

In regards to claim 18, Ghotra further discloses that the first inverter provides power to the second inverter through a first unidirectional connection, and the second inverter supplies power to and receives power from the storage system through a first bidirectional connection. (see Ghotra, 0020 “PCS 60 is designed to converter DC power from battery 55 into AC power which may be used to power local loads 66 or to export to the power grid 64. PCS 60 may be bidirectional to convert AC power from the power grid 64 and/or PV array 52 into DC power for charging battery 55” – this shows that the connection between the battery and inverter to the grid 

In regards to claim 19, Taima further discloses that the switches are connection switches configured to selectively transfer power in an on-grid mode of operation of an off-grid mode of operation under the control of a controller (See Taima, Fig. 1, multi-position switches 30 connect battery system 20 to the power grid 5 when the switches are in a first position, connecting contact portions 31a to 31b and the battery system 20 to load 6 when in a second position connecting contact portions 31a to 31c).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182) as applied to claims 3 and 17above, and further in view of Garrity (U.S. Patent Pub. No. 2017/0179726).
In regards to these claims, both Taima and Ghotra disclose one or more battery modules (See Ghotra, Fig. 2, battery 55, and Taima Fig. 1, battery system 20).
The combination does not explicitly disclose a DC/DC converter stage to boost a low voltage of the one or more battery modules to a suitable high voltage level for supplying power to the hybrid inverter or buck a high voltage to a suitable low voltage level for charging the one or more battery modules.
However, Garrity discloses that it is known in the art to have a boost-buck converter to supply energy to and from the batteries (See Garrity, Fig. 6, converter 640).
.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182) as applied to claim 1 above, and further in view of Estes (U.S. Patent Pub. No. 2017/0012433) and Panuce (U.S. Patent Pub. No. 2002/0017821).
In regards to this claim, the combination does not explicitly disclose a housing enclosing the first and second contact portions and configured to be mounted on a surface of a wall;
A first circuit breaker in the housing for selectively forming an electrical connection between the on-grid output terminal of the inverter and the second electrical contact;
A second circuit breaker in the housing for selectively forming an electrical connection between the off-grid output terminal of the inverter and the third electrical contact;
And visual indicia disposed on the housing for indicating a current position of the manually activated multi-position switch.
In regards to the housing and circuit breakers, Estes discloses a building electrical system with a housing for electrical contacts on a wall with circuit breakers to selectively forming an electrical connection between a solar panel and a utility grid (See Estes, Fig. 8 and 10, housing 1016 and circuit breakers 816 inside, see also para 0126).
Estes and Ghotra are analogous art in the field of building electrical systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to 
In regards to the visual indicia, Panuce discloses a manual multi-position switch with visual indicia (See Figs 1, 3 and 5). 
Panuce and Lathrop are analogous art in the field of manual multi-position switches.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the visual indicia of Panuce with the switch of Lathrop to increase the ease of use of the user by informing them of the current settings of the switch.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182) as applied to claim 1 above, and further in view Getsla (U.S. Patent Pub. No. 2016/0036235).
In regards to this claim, the combination does not explicitly disclose that the first electrical contact is connected to the utility grid through a main breaker of a main electrical service panel.
However, Getsla shows a building electrical system where a main electrical contact is connected to a utility grid through a main breaker of an electrical service panel (See Getsla, Fig. 5 and para 0029).
Getsla and Ghotra are analogous art in the field of electrical building systems.  It would have been obvious to have the electrical contact of Taima connected to the grid through a main breaker like in Getsla for the purpose of increasing the safety of the system. 

s 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182) as applied to claim 10 above, and further in view of Estes (U.S. Patent Pub. No. 2017/0012433).
In regards to these claims, the combination does not explicitly disclose a housing enclosing the first set of first contact portions and the second set of second contact portions; a plurality of first circuit breakers in the housing for forming an electrical connection between an on-grid output terminal of each of the inverters and a corresponding one of the second electrical contacts; 
And a plurality of second circuit breakers in the housing for forming an electrical connection between an off-grid output terminal of each of the inverters and a corresponding one of the third electrical contacts, with the plurality of first circuit breakers and the plurality of second circuit breakers are disposed in the housing.
Estes discloses a building electrical system with a housing for electrical contacts on a wall with circuit breakers to selectively forming an electrical connection between a solar panel and a utility grid (See Estes, Fig. 8 and 10, housing 1016 and circuit breakers 816 inside, see also para 0126).
Estes and Taima are analogous art in the field of building electrical systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the housing and circuit breakers of Estes with the system of Taima for the purpose of increasing the overall safety of the system.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057), Lathrop (U.S. Patent Pub. No. 2008/0088182), and Estes (U.S. Patent Pub. No. 2017/0012433) as applied to claim 12 above, and further in view of Panuce (U.S. Patent Pub. No. 2002/0017821).
In regards to this claim, the combination does not explicitly disclose that the housing includes a visual indicia of a current position of the manually activated multi-position switch.
Panuce discloses a manual multi-position switch with visual indicia (See Figs 1, 3 and 5). 
Panuce and Lathrop are analogous art in the field of manual multi-position switches.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the visual indicia of Panuce with the switch of Lathrop to increase the ease of use of the user by informing them of the current settings of the switch.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghotra et al. (U.S. Patent Pub. No. 2017/0229867) in view of Taima (U.S. Patent Pub. No. 2013/0229057) and Lathrop (U.S. Patent Pub. No. 2008/0088182) as applied to claim 15 above, and further in view Estes (U.S. Patent Pub. No. 2017/0012433).
In regards to this claim, the combination does not explicitly disclose a plurality of first circuit breakers in the main electrical service panel, each of the first circuit breakers being connected between an on-grid output terminal of one of the inverters and a corresponding one of the second electrical contracts and a plurality of second circuit breakers in the main electrical service panel, each of the second circuit breakers being connected between an off-grid output terminal of the inverters and a corresponding one of the third electrical contacts.

Estes and Taima are analogous art in the field of building electrical systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the housing and circuit breakers of Estes with the system of Taima for the purpose of increasing the overall safety of the system.

Response to Arguments
Applicant's arguments filed 06/19/2020 have been fully considered but they are not persuasive.
First, Applicant has argued against the inherency of the switch in Ghotra, citing non-patent literature, hereinafter referred to in NPL.  The NPL shows a home PV structure without a switch, that can supply power from the home storage battery and PV system to the home loads, or in the case of excess, to both the home loads and the grid.  Applicant asserts then that Ghotra would not need a switch.  Examiner respectfully disagrees with this conclusion.
Once again, Ghotra discloses that “Electrical panel 62 may supply power from PV array 52 and battery system 54 to different local loads 66 and/or to a power grid 64.”  The Office is noting that it interprets the use of “and/or” to imply three scenarios, that the electrical panel may supply power to the loads alone, to the power grid alone, or to both the loads and the power grid.  The system in the NPL above does not disclose the same functionality as Ghotra, as it only discloses the panel supplying to the loads, or to both the loads and the power grid.  It is this very 
Applicant has further argued that Ghotra and Taima are non-analogous art.  In regards to Taima not specifically being a “home” system, Examiner concedes that Taima does not specifically recite home usage; therefore the action has been amended to recite that Ghotra and Taima are analogous art in the field of building electrical storage and generation systems.  Examiner asserts that Taima is a generation system, regardless of the inclusion of a PV system, as the building can supply power to the grid when the grid is low, acting as a source of energy (See Taima, 0019).  Therefore the argument that Ghotra and Taima are non-analogous art is found unpersuasive, and the rejection will be maintained.
Finally, in regards to claim 3, the rejection has been modified to account for the amended claim language, but Ghotra still discloses the amended claim language as shown in the rejection above.  Therefore, the rejection will be maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
06/15/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 20, 2021